DETAILED ACTION
	This is a first office action in response to application 17/496,739 filed 10/07/2021, in which claims 1-20 are presented for examination. Currently claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 7-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. Patent Application Publication No. 2021/0210002 A1 hereinafter Kim and further in view of Na et al. U.S. Patent Application Publication No. 2017/0263188 A1 hereinafter Na.

Consider Claim 1:
	Kim discloses a light emitting device comprising: (Kim, See Abstract.)
	a carrier; (Kim, [0301], “Referring to FIG. 17A, the display module 300 includes a glass substrate 80, a thin film transistor (TFT) layer 70, and inorganic light emitting elements R, G, B (120-R, 120-G, and 120-B). The sub-pixel circuit 110 described above may be embodied as a TFT, and may be included in the TFT layer 70 on the glass substrate 80.”)
	a first light emitting unit disposed on the carrier and having a first scan circuit, a first emit circuit, a first input terminal, and a first output terminal; and (Kim, [0185], “According to FIG. 7A, each gate driver 200-1 and 200-2 may receive a drive voltage signal (VDD, VSS), a clock signal for generating scan signals (CRK1, CRK2 . . . ), a clock signal for generating an emission signal (EM_CLK1 . . . ), an input sweep signal (Sweep1, Sweep2, Sweep3 . . . ) and a start signal (Vst1, Vst2, Vst3 . . . ) to generate gate signals, and may provide the generated gate signals to the corresponding row line (specifically, sub-pixel circuits included in the row line).”)
	a second light emitting unit disposed on the carrier and having a second input terminal, (Kim, [0107], “The sub-pixel circuit 110 may provide a driving current to the inorganic light emitting element 120. The sub-pixel circuit 110 may provide a driving current with controlled magnitude and duration to the inorganic light emitting element 120 based on a data voltage (e.g., a constant current generator voltage, a PWM data voltage), a driving voltage (e.g., a first driving voltage, a second driving voltage), and various control signals applied from the driver 200.”)
	Kim however does not specify wherein the second input terminal is electrically connected to the first output terminal of the first light emitting unit, wherein the first scan circuit is configured to provide a first scan signal to the first emit circuit and the second light emitting unit.
	Na however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to provide a connection wherein the second input terminal is electrically connected to the first output terminal of the first light emitting unit, (Na, [0055], [0065], [0079], [0092], See Fig. 4-5 item OT1 and IN1.)
	wherein the first scan circuit is configured to provide a first scan signal to the first emit circuit and the second light emitting unit. (Na, [0055], [0065], [0079], [0092], “During the first period a, the third signal generator 650 may output the high voltage of the n-th emission control signal EMn. For example, the (3-1)-th and (3-2)-th transistors T3-1 and T3-2 are turned off based on the low voltage of the n-th gate signal Gn.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a connection between stages as taught in Na where the scan portion provides an input to the emitting portion and the next stage as this was a technique known in view of Na and would have been utilized for the purpose of a portion of a gate driver for generating gate signals, and emission driver for generating emission control signals, and a compensation driver for generating compensation control signals may be directly integrated into the scan driver and thus, the size of the scan driver may reduced. (Na, [0034])
Consider Claim 2:
	Kim in view of Na discloses the light emitting device according to claim 1, wherein the second light emitting unit has a second scan circuit and a second emit circuit, and the first scan circuit provides the first scan signal to the second emit circuit. (Na, [0055], [0065], [0079], [0092], See Fig. 4-5 item OT1 and IN1.)
Consider Claim 3:
	Kim in view of Na discloses the light emitting device according to claim 1, wherein the first light emitting unit further comprises a first pixel circuit. (Na, [0027], “FIG. 1 illustrates an embodiment of a display apparatus which includes a display panel 100, a timing controller 200, a voltage generator 300, a data driver 400 and a scan driver 500. The display panel 100 includes a peripheral area PA surrounding a display area DA. Pixels P are arranged in a matrix in the display area DA. Each pixel P includes an organic light-emitting diode (OLED) and a pixel circuit including a plurality of pixel transistors to drive the OLED.”)
Consider Claim 4:
	Kim in view of Na discloses the light emitting device according to claim 3, wherein the first pixel circuit comprises a plurality of light emitting diodes with a plurality of colors. (Kim, [0101], “The types of sub-pixels described above may be determined according to the type of the inorganic light emitting element 120. The R inorganic light emitting element may form the R sub-pixels 20-1, G inorganic light emitting element may form the G sub-pixel 20-2, and the B inorganic light emitting element may form the B sub-pixel 20-3.”)
Consider Claim 7:
	Kim in view of Na discloses the light emitting device according to claim 3, wherein the first light emitting unit further comprises a substrate, wherein the first scan circuit, the first emit circuit, and the first pixel circuit are disposed on the substrate, the substrate is disposed on the carrier, and the substrate is electrically connected to the carrier. (Kim, [0301], “Referring to FIG. 17A, the display module 300 includes a glass substrate 80, a thin film transistor (TFT) layer 70, and inorganic light emitting elements R, G, B (120-R, 120-G, and 120-B). The sub-pixel circuit 110 described above may be embodied as a TFT, and may be included in the TFT layer 70 on the glass substrate 80.”)
Consider Claim 8:
	Kim in view of Na discloses the light emitting device according to claim 3, wherein the first scan circuit comprises a plurality of scan units. (Kim, [0195], “FIG. 8B illustrates a connection relationship between scan drivers according to an embodiment. As described above, the scan signal SP(n) is applied to the display panel 100 in a row line sequence. The scan drivers 81-1 to 81-n, which are provided for each row line, may be connected to each other as shown in FIG. 8B.” Na, See [0049] FIG. 4. )
Consider Claim 9:
	Kim in view of Na discloses the light emitting device according to claim 8, wherein a part of the plurality of scan units is configured to generate a plurality of second scan signals provided to the first pixel circuit, and a last one of the plurality of scan units is configured to generate the first scan signal. (Kim, [0049], “FIG. 4 illustrates an embodiment of a scan driver 500 may include a plurality of circuit stages CSn−1, CSn, CSn+1, and CSn+2. The scan driver 500 may further include first, second, third, and fourth clock lines CL1, CL2, CL3, and CL4 which transfer first, second, third, and fourth clock signals CK1, CK2, CK3 and CK4, respectively, a first gate voltage line GVL1 which applies a first gate voltage VGH, and a second gate voltage line GVL2 which applies a second gate voltage VGL.”)
Consider Claim 10:
	Kim in view of Na discloses the light emitting device according to claim 8, wherein the plurality of scan units receive a same first clock signal and a same second clock signal. (Kim, [0194], “The scan driver 81 may receive clock signals (CLK, CLKB) having opposite phases, driving voltage signals (VDD and VSS), and scan signal SP (n-1) applied to the previous row line, and may output the scan signal SP(n).”, Na, [0049], “FIG. 4 illustrates an embodiment of a scan driver 500 may include a plurality of circuit stages CSn−1, CSn, CSn+1, and CSn+2. The scan driver 500 may further include first, second, third, and fourth clock lines CL1, CL2, CL3, and CL4 which transfer first, second, third, and fourth clock signals CK1, CK2, CK3 and CK4, respectively, a first gate voltage line GVL1 which applies a first gate voltage VGH, and a second gate voltage line GVL2 which applies a second gate voltage VGL.”)
Consider Claim 11:
	Kim in view of Na discloses the light emitting device according to claim 10, wherein the second clock signal is an inverted signal of the first clock signal. (Kim, [0194], “The scan driver 81 may receive clock signals (CLK, CLKB) having opposite phases, driving voltage signals (VDD and VSS), and scan signal SP (n-1) applied to the previous row line, and may output the scan signal SP(n).”)
Consider Claim 12:
	Kim in view of Na discloses the light emitting device according to claim 1, wherein the first scan circuit and the first emit circuit receive a same start pulse, a same first clock signal and a same second clock signal. (Na, [0051], “Each of the circuit stages CSn−1, CSn, CSn+1, and CSn+2 may include first to third input terminals IN1, IN2, and IN3, first to fourth clock terminals CT1, CT2, CT3, and CT4, first to third output terminals OT1, OT2, and OT3 and first and second voltage terminals VT1 and VT2.”)
Consider Claim 13:
	Kim in view of Na discloses the light emitting device according to claim 12, wherein the second clock signal is an inverted signal of the first clock signal. (Kim, [0194], “The scan driver 81 may receive clock signals (CLK, CLKB) having opposite phases, driving voltage signals (VDD and VSS), and scan signal SP (n-1) applied to the previous row line, and may output the scan signal SP(n).”)
Consider Claim 15:
	Kim in view of Na discloses the light emitting device according to claim 1, wherein the carrier comprises a pad and a line, wherein the first light emitting unit is electrically connected to the pad and the line. (Kim, [0306], “Referring to FIG. 17B, the display module 300 may include the TFT layer 70 formed on one surface of the glass substrate 80, the inorganic light emitting elements R, G, B (120-R, 120-G, 120-b) mounted on the TFT layer 70, the driver 200, and a connection wire 90 for electrically connecting the sub-pixel circuit 110 and the driver 200 formed on the TFT layer 70.”)
Consider Claim 16:
	Kim in view of Na discloses the light emitting device according to claim 1, wherein the first light emitting unit further comprises a plurality of first pixel circuits, wherein the first scan circuit is electrically connected to at least one of the plurality of first pixel circuits, and the first emit circuit is electrically connected to the at least one of the plurality of first pixel circuits and the first scan circuit. (Kim, [0185], “According to FIG. 7A, each gate driver 200-1 and 200-2 may receive a drive voltage signal (VDD, VSS), a clock signal for generating scan signals (CRK1, CRK2 . . . ), a clock signal for generating an emission signal (EM_CLK1 . . . ), an input sweep signal (Sweep1, Sweep2, Sweep3 . . . ) and a start signal (Vst1, Vst2, Vst3 . . . ) to generate gate signals, and may provide the generated gate signals to the corresponding row line (specifically, sub-pixel circuits included in the row line).”)
Consider Claim 17:
	Kim in view of Na discloses the light emitting device according to claim 1 further comprising: a gate driving circuit comprising the first scan circuit and the first emit circuit, wherein the first light emitting unit comprises a plurality of first pixel circuits, and the gate driving circuit drives the plurality of first pixel circuits. (Kim, [0185], “According to FIG. 7A, each gate driver 200-1 and 200-2 may receive a drive voltage signal (VDD, VSS), a clock signal for generating scan signals (CRK1, CRK2 . . . ), a clock signal for generating an emission signal (EM_CLK1 . . . ), an input sweep signal (Sweep1, Sweep2, Sweep3 . . . ) and a start signal (Vst1, Vst2, Vst3 . . . ) to generate gate signals, and may provide the generated gate signals to the corresponding row line (specifically, sub-pixel circuits included in the row line).”)
Consider Claim 18:
	Kim in view of Na discloses the light emitting device according to claim 17, wherein the gate driving circuit provides a second scan signal and a first emit signal to the plurality of first pixel circuits. (Kim, [0185], “According to FIG. 7A, each gate driver 200-1 and 200-2 may receive a drive voltage signal (VDD, VSS), a clock signal for generating scan signals (CRK1, CRK2 . . . ), a clock signal for generating an emission signal (EM_CLK1 . . . ), an input sweep signal (Sweep1, Sweep2, Sweep3 . . . ) and a start signal (Vst1, Vst2, Vst3 . . . ) to generate gate signals, and may provide the generated gate signals to the corresponding row line (specifically, sub-pixel circuits included in the row line).”)
Consider Claim 19:
	Kim in view of Na discloses the light emitting device according to claim 17, wherein the gate driving circuit provides a plurality of second scan signals and a plurality of first emit signals to the plurality of first pixel circuits. (Kim, [0185], “According to FIG. 7A, each gate driver 200-1 and 200-2 may receive a drive voltage signal (VDD, VSS), a clock signal for generating scan signals (CRK1, CRK2 . . . ), a clock signal for generating an emission signal (EM_CLK1 . . . ), an input sweep signal (Sweep1, Sweep2, Sweep3 . . . ) and a start signal (Vst1, Vst2, Vst3 . . . ) to generate gate signals, and may provide the generated gate signals to the corresponding row line (specifically, sub-pixel circuits included in the row line).”)
Consider Claim 20:
	Kim in view of Na discloses the light emitting device according to claim 17, wherein the gate driving circuit provides a second scan signal and a plurality of first emit signals or a plurality of second scan signals and a first emit signal to the plurality of first pixel circuits. (Kim, [0185], “According to FIG. 7A, each gate driver 200-1 and 200-2 may receive a drive voltage signal (VDD, VSS), a clock signal for generating scan signals (CRK1, CRK2 . . . ), a clock signal for generating an emission signal (EM_CLK1 . . . ), an input sweep signal (Sweep1, Sweep2, Sweep3 . . . ) and a start signal (Vst1, Vst2, Vst3 . . . ) to generate gate signals, and may provide the generated gate signals to the corresponding row line (specifically, sub-pixel circuits included in the row line).”)
Claim Rejections - 35 USC § 103
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. Patent Application Publication No. 2021/0210002 A1 and further in view of Na et al. U.S. Patent Application Publication No. 2017/0263188 A1 as applied to claims 3 above, and further in view of Yang et al. U.S. Application Publication No. 2008/0157099 A1 hereinafter Yang.

Consider Claim 5:
	Kim in view of Na discloses the light emitting device according to claim 3, however do not detail wherein the first pixel circuit comprises: a first transistor, wherein a first terminal of the first transistor receives a data signal; a second transistor, wherein a first terminal of the second transistor is electrically connected to a first voltage, and a control terminal of the second transistor is electrically connected to a second terminal of the first transistor; a third transistor, wherein a first terminal of the third transistor is electrically connected to a second terminal of the second transistor, and a control terminal of the third transistor receives a first emit signal provided by the first emit circuit; and a light emitting diode electrically connected to a second terminal of the third transistor.
	Yang however teaches it was known by those having ordinary skill in the art before the effective filing date of the invention wherein the first pixel circuit comprises: a first transistor, wherein a first terminal of the first transistor receives a data signal; a second transistor, wherein a first terminal of the second transistor is electrically connected to a first voltage, and a control terminal of the second transistor is electrically connected to a second terminal of the first transistor; a third transistor, wherein a first terminal of the third transistor is electrically connected to a second terminal of the second transistor, and a control terminal of the third transistor receives a first emit signal provided by the first emit circuit; and a light emitting diode electrically connected to a second terminal of the third transistor. (Yang, [0056], “In the pixel circuit as shown in FIG. 4, when the emission control signal of a low level is provided from the light emission control line (En) to the control electrode of the third transistor (T3), then the third transistor (T3) is turned on. And, when the light-emission bar control signal of a high level is provided from the light-emission bar control line (EnB) to the control electrode of the fourth transistor (T4), then the fourth transistor (T4) is turned off. And then, a threshold voltage of the first transistor (T1) is stored in the first storage capacitor (C1) as the first transistor (T1) is connected in the form of a diode. In other words, if the light-emission control signal is applied at a high level to the control electrode for the third transistor (T3), a data voltage corresponding to a gray level is applied from the data line (Dm), and the scan signal applied at a low voltage to the control electrode of the second transistor (T2), then the data voltage, is applied to the control electrode of the first transistor (T1). The data voltage applied to the control electrode of the first transistor (T1) is compensated by the coupling ratio of the first storage capacitor (C1) and the second storage capacitor (C2). And, if the light-emission bar control signal is turned to the low level (i.e., a low level voltage is applied to the control electrode of the fourth transistor (T4), then the current from the first power voltage line (VDD) flows into the organic light emitting diode (OLED) through the first transistor (T1) which controls the current according to the data voltage, and thus the light is emitted.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a pixel layout as taught in Yang as this was known in the art and the results of the substitution (i.e., pixel circuit for a pixel circuit) would have been predictable. Therefore, pursuant to In re Fout, 213 USPQ 532 (CCPA 1982), and/or In re O'Farrell, 7 USPQ2d 1673 (Fed. Cir. 1988) it would have been obvious to an ordinarily skilled artisan.
Consider Claim 6:
	Kim in view of Na in view of Yang discloses the light emitting device according to claim 5, wherein the first transistor, the second transistor, and the third transistor are P-type transistors or N-type transistors, respectively. (Yang, [0056], “In the pixel circuit as shown in FIG. 4,” p type transistor are disclosed.)
Claim Rejections - 35 USC § 103
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. Patent Application Publication No. 2021/0210002 A1 and further in view of Na et al. U.S. Patent Application Publication No. 2017/0263188 A1 as applied to claims 3 above, and further in view of Kim et al. U.S. Patent Application Publication No. 2017/0329189 A1 hereinafter Kim ‘189.

Consider Claim 14:
	Kim in view of Na discloses the light emitting device according to claim 1, however do not suggest wherein the light emitting device is a transparent display device.
	Kim ‘189 however teaches it transparent display were known to those having ordinary skill in the art before the effective filing date of the invention and thus teaches it was a known technique wherein the light emitting device is a transparent display device. (Kim, ‘189, [0129], “As such, if the space of the pixel circuit 500 is increased, the size of an emission area in the display device 100 is reduced, which makes it difficult to implement a display device with high resolution. Further, if the display device 100 is a transparent display device, a size of a light transmissive area is also reduced.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide the display device as a transparent display device as this was known technique in view of Kim ‘189 and would have been utilized for the purpose of with improved transmittance, and a display device with a reduced size of a non-display area. (Kim ‘189, [0032])
Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626